Case 1:18-cr-00308-TSE Document 50 Filed 01/15/19 Page 1 of 2 Page|D# 309

!N THE UN!TED STATES DISTR!CT COURT FOR THE
EASTERN DIS'IRIC'.\` OF VIRGINIA

A\exandriu Division
)
curran s'rATEs or mrsch ))
v ) Case No. l:l 8-CR-308
. ) .
MARKARA MAN’ § Tbe Honorable T.S. Ellrs, III
Defendant. )

ORDER

 

Before the Co\m is ajoint Motion to Amcnd an Order, ch 45, that the Cou_u issued on
December 7 , 2018. According to the parties, the Bureau of Prisons has requested mo revisions
m the owen F°' good cause Sh°Wn> 'h¢ C°\m FINDS that amending its December 7, 2018
Order is appropriate Accordingly_.

It is hereby ORDERED that the U.S. Ma.rshals and/or the Burcau of Priscns shall arrange
for Dcfendant Markara Man to undergo a psychiatric or psychological examination; and it is

FURTHER ORDERED that the examination shall bc conducted pursuant to 18 U.S.C.
§§ 4241 and 4244. The purpose of the former examination is to determine whether the
Defendant is suffering from a mental disease or defect rendering him mentally incompetent for
purposes of sentencing that is, the extent to which he is unable to understand the nature and
consequences of sentencing or to assist properly in his sentencing The purpose of the latter
examination is to determine whether the Defendant is suffering from a mental disease or defect
as a result of which he is in need of custody for care or treatment in a suitable facility, and to
receive a recommendation iicm the examiner as to how the mental condition of the Defendant

should affect the Court's sentencing decision

Case 1:18-cr-00308-TSE Document 50 Filed 01/15/19 Page 2 of 2 Page|D# 310

All other provisions of the Order remain in eti`ect.

SO ORDERED.

 

T. S. Ellis, lIl '
United Sectes D' trier lodge

 

